Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “A method for enhancing the level of trust”  (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 1 recites “the first and the second DLT networks” (emphasis added by the Examiner).  Since the claim provides antecedent basis for the “one or more second DLT networks”, the recited “second DLT networks” is not of equal scope as to the language previously recited; accordingly, the identified language lacks explicit antecedent basis or is referring to different networks not recited.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “b) Computing a hash value h(i)”, however, the variable i, is not defined, lacks antecedent basis and is of indefinite scope.  It is noted that numerous elements rely on the variable i 
	Claim 1 recites “the current execution of the smart contract correspondent to the trust policy and its result” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 1 recites “the current execution of the smart contract correspondent to the trust policy and its result” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 1 recites “obtaining the hash value of the previous execution of the smart contract” (emphasis added by the Examiner) and it is unclear as to whether such language is referring to the previously recited hash value or a different hash value.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “obtaining the hash value of the previous execution of the smart contract” (emphasis added by the Examiner).
	Claim 1 recites “transmitting to one or more second DLT networks” (emphasis added by the Examiner).  While the claim previously recites the “one or more second DLT networks” it is unclear as to whether such language is referring to the previously recited language or is reciting distinct elements.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “from each second DLT network” and “in each second DLT network”; each instance lacks explicit antecedent basis.
the second DLT network in the previous execution of the validation for the smart contract;” (emphasis added by the Examiner).  Since the claim previously recites “one or more second DLT networks” and “each second DLT network” it is unclear as to which “second DLT network” is being explicitly referenced or whether a separate DLT network from those previously recited is being referenced.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “in the second DLT network in the previous execution of the validation for the smart contract;” and lacks antecedent basis.
	Claim 1 recites “the number of negative validation results” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 2 recites “the address of the application implementing the smart contract” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 2 recites “the address of the application implementing the smart contract” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 2 recites “the transaction ID” and lacks antecedent basis.
	Claim 2 recites “fx(attr) the function that triggered” (emphasis added by the Examiner) and lacks antecedent basis.  It is also noted the claim recites numerous functions and can potentially reference any function previously recited.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 2 recites “attr the attributes of the function” (emphasis added by the Examiner) and lacks antecedent basis.
attr the attributes of the function” (emphasis added by the Examiner) and it is unclear as to which one of the numerous functions is being explicitly referenced.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 3 recites “the computation” and lacks antecedent basis.
	Claim 3 recites “all the computing nodes of said second DLT network” (emphasis added by the Examiner) and “a number of the computing nodes of said second DLT network” (emphasis added by the Examiner); since the claim previously recites “one or more second DLT networks” and “each second DLT network” it is unclear as to which “second DLT network” is being explicitly referenced or whether a separate DLT network from those previously recited is being referenced.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 4 recites “wherein the smart contract to be validated is a smart contract” (emphasis added by the Examiner) and it is unclear as to whether the highlighted smart contract is referring to the previously recited smart contract or a distinct smart contract.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 5 recites “the interconnection logic between DLT networks” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 5 recites “the interconnection logic between DLT networks” (emphasis added by the Examiner) and it is unclear as to which DLT networks are being explicitly referenced.  Any one or more of Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 5 recites “the rest of the DLT networks” and lacks antecedent basis.
	Claim 5 recites “the rest of the DLT networks” and it is unclear as to which DLT networks are being explicitly referenced.  Any one or more of the DLT networks could be referenced based on such language; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 6 recites “the governance instance of a computing node of the first DLT network” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 6 recites “the governance instance of a computing node of the first DLT network” (emphasis added by the Examiner) and it is unclear as which computing node is being referenced since the claims previously recite several computing nodes; it is unclear as to which computing node is being referenced or whether the highlighted computing node is distinct from the computing nodes previously recited. When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claims 7 & 8 each recite “wherein each computing node of each DLT network” and it is unclear as to which computing node and DLT network are being explicitly referenced or whether the computing node and DLT network instantly recited are referring to elements distinct from those previously recited.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 7 recites “the available trust policies in the DLT network” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 7 recites “the available trust policies in the DLT network” and “one of the DLT networks” (emphasis added by the Examiner) and it is unclear as to which DLT network is being referenced as the claims recite numerous DLT networks; accordingly, it is unclear as to the antecedent basis to which the DLT network is being referenced.
	Claim 7 recites “permissions to add a new trust policy” (emphasis added) and it is unclear as to whether the language is referring to the previously recited new trust policy or another distinct trust policy; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 8 recites “the DLT network” and lacks explicit antecedent basis.
	Claim 8 recites “the request is received, sends the request” (emphasis added by the Examiner) and is unclear as to which request is being referenced as the claims recite numerous requests; for instance, claim 1 recites, at least, in part, “a request to validate a smart contract” and claim 8 recites at least in part “a network user requests”.  Accordingly, it is unclear as to which one of the numerous requests is explicitly relied upon for antecedent basis.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
the computing nodes of the DLT networks as a new DLT network” (emphasis added by the Examiner) and it is unclear as to which computing nodes and DLT networks are being explicitly referenced.
	Claim 8 recites “the computing nodes of the DLT networks as a new DLT network” (emphasis added by the Examiner) and it is unclear as to whether such language is referring to the previously recited new DLT network or another distinct, new DLT network than the one previously recited.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 9 recites similar overlapping subject matter as per claim 1; each rejections stated as per claim 1 supra is fully incorporated herein and is not duplicated.
	Claim 10 recites “if it receives the validation instruction” (emphasis added by the Examiner) and lacks antecedent basis; the language is unclear as to what element is receiving the validation instruction as numerous elements are recited.
	Claim 10 recites “all the computing nodes of the second DLT network” (emphasis added by the Examiner) and lacks explicit antecedent basis.
	Claim 10 recites “based on the validation results in all the computing nodes of the second DLT network” (emphasis added by the Examiner) and lacks explicit antecedent basis.
	Claim 10 recites “the computing node of the first DLT network” and lacks explicit antecedent basis.
	Claims 1-11 recites numerous functions that rely upon the variable i; the indefiniteness rejections are incorporated herein, yet even assuming, by arguendo, i represents an index value or natural number, it is unclear as to the metes and bounds of the functions, i.e. diff(i)=h(i)-h(i-1) as to whether the variable i is an input to the functions or is an index number.  This issue is further Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.
The Examiner notes that numerous issues have been identified supra and such a list may not be exhaustive; Applicant is encouraged to carefully review the claims for any additional issues not identified to advance prosecution. While the Examiner has made every attempt to identify all issues, further issues may exist; the claims are wholly rejected under this title for being replete with issues under 35 U.S.C. 112(2)/112(b) and thus the claims as a whole are rejected.

Additional Examiner's Remarks The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 101 & 35 U.S.C. 112(2)/112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. The Examiner has incorporated the closest art into the record; any potential rejection in view of art would necessarily be based on speculation and assumptions. See In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970). The fact that the claims are not 

Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435